Freeman, J.,
dissented, as follows:
I regret to be compelled to differ with a majority .of my brethren on the question of the right of appeal to this court on the judgment of refusal to strike a party from the roll, not for a contempt in the face of the court, but for immoral conduct or other like cause.
I hold that all courts of the State ’are inferior courts by the Constitution, in the sense that they are subject to the revisory action of this as the Supreme Court of the State, and, therefore, that all judgments of such inferior courts are subject alike to this supervision. I can see no line of' discrimination drawn in the Constitution between cases of one character and those of another, and only one arising out of 'the vicinity of the case, that is, the case of contempt in the face of the court.. In this last case, I very much doubt the correctness of the rule as heretofore *339held, but yield it as decided. In the case before us, the relator is the party who makes the motion, which is a suit or legal proceeding commenced for the purpose. On this motion he is - entitled to have the judgment of the court on the proof adduced. If decided in his favor, that judgment may be revised by appeal or writ of error. I can see no reason why an erroneous judgment against the relator may not equally as well be revised by this court. In giving him a right to a judgment on' his motion, it is fairly implied that he shall have the - proper judgment of the law on the facts. If the court below fails to give this judgment, then it has erred, and it is the province of this court to come at such erroneous judgments, as I think, in all cases, except the single one referred to — perhaps, also, in cases of writs of habeas corpus.
I can see no distinction between this and all other cases of erroneous judgments. The party' is aggrieved because he has not had the judgment of the law on the suit he has brought, and has the right, as I think, to have such grievance reversed if the facts warrant it.
On the facts of this case I express no opinion, not having examined the record. I therefore think the writ of error should have been allowed, and the correctness of the judgment determined by this court.